COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                    NO. 2-10-104-CV


IN RE W ENDY ARCHER                                                           RELATOR

                                        ------------

                               ORIGINAL PROCEEDING

                                        ------------

                           MEMORANDUM OPINION 1

                                        ------------

         The court has considered relator’s petition for writ of mandamus, relator’s

motion for emergency relief, relator’s request for issuance of emergency stay, and

the response of the real party in interest and is of the opinion that all relief should be

denied. Accordingly, relator’s petition for writ of mandamus, motion for emergency

relief, and request for issuance of emergency stay are denied.

         Relator shall pay all costs of this original proceeding, for which let execution

issue.

                                                       PER CURIAM


PANEL: MCCOY and W ALKER, JJ.

DELIVERED: May 7, 2010




   1
        See Tex. R. App. P. 47.4., 52.8(d).